DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
As Applicant noted in the Response filed 4 August 2021, the objection to claim 1 in the previous Office action should have instead referred to claim 8. The objections to claims 6-10 and 13 are withdrawn in view of the current amendment.
Claim 12 is objected to because “the asymmetry” (third from last line) lacks antecedent basis in the claim. The claim previously recites “a shape that is partially asymmetrical” (second to last paragraph), but does not set forth an asymmetry.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinmura et al. (US 6,694,824 B2).
	Regarding claim 12, Shinmura et al., herein Shinmura, discloses a measuring tube (5; fig. 22) for guiding a medium (fluid) along a longitudinal axis of the measuring tube (5) for a magnetic-inductive flowmeter (intended use), comprising: an inflow section (3), a measuring section (center section) following the inflow section (3) in the direction of flow (2), and an outflow section (4) following the measuring section (center section) in the direction of flow (2), wherein the inflow section (3) has a cross section which decreases in the flow direction (inlet section 3 has a cross-section which decreases along flow path 2), wherein the measuring section (center section) has a constant cross section and is formed symmetrically with respect to a measuring section symmetry plane (the center section has a constant cross-section and is formed symmetrically with respect to a measuring section symmetry plane; fig. 22), wherein the measuring section symmetry plane runs parallel to the longitudinal axis of the measuring tube (the measuring section symmetry plane runs parallel to a left-to-right longitudinal axis of flow path wall 5; fig. 22), wherein the outflow section (4) has a cross section which increases in the flow direction (outlet section 4 has a cross-section which increases along flow path 2), wherein the outflow section (4) has a shape (145) that is at least partially asymmetrical with respect to the measuring section symmetry plane (outlet section 4 has different-shaped section 145 that is asymmetrical with respect to the measuring section symmetry plane; c. 4, ll. 20-27 and fig. 22), and wherein the asymmetry (asymmetry of outlet section 4) is formed by the measuring section (center section) being offset relative to the inflow section (3) and relative to the outflow section (4) in a direction perpendicular 

    PNG
    media_image1.png
    706
    925
    media_image1.png
    Greyscale

Regarding claims 13 and 18, Shinmura discloses wherein the measuring section (center section) has a rectangular cross section (fig. 2b) and wherein the measuring section symmetry plane is parallel to a long side of the cross section (the measuring section symmetry plane is perpendicular to height direction 6 and is parallel to longer side 21 of the cross-section; figs. 2B and 22); wherein the 
Regarding claims 14-17, Shinmura discloses wherein the outflow section (4) is asymmetrical over its entire length with respect to the measurement section symmetry plane (outlet section 4 is asymmetrical over its entire length with respect to the measurement section symmetry plane; fig. 22); wherein the outflow section (4) is asymmetrical with respect to the measuring section symmetry plane over a limited longitudinal extent (outlet section 4 is asymmetrical with respect to the measuring section symmetry plane over a limited length; fig. 22); wherein the inflow section (3) is formed at least partially asymmetrically with respect to the measuring section symmetry plane (inlet section 3 is formed asymmetrically with respect to the measuring section symmetry plane; fig. 22); wherein the inflow section (3) is formed asymmetrically over its entire length (inlet section 3 is formed asymmetrically over its entire length; fig. 22).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinmura et al. (US 6,694,824 B2) in view of Rupp et al. (US 2018/0017419 A1).
Regarding claim 1, Shinmura discloses a flowmeter for determining the flow of a medium (fluid), comprising: a measuring tube (5) for guiding the medium along a longitudinal axis of the measuring tube (5) wherein the measuring tube (5) has an inflow section (3), a measuring section (center section) and an outflow section (4) arranged one following the other as viewed in the flow direction (2) of the medium, wherein the inflow section (3) has a cross section which decreases in the flow direction (inlet section 3 has a cross-section which decreases along flow path 2), wherein the measuring section (center section) has a constant cross section and is formed symmetrically with respect to a measuring section symmetry plane (the center section has a constant cross-section and is formed symmetrically with respect to a measuring section symmetry plane; fig. 22), wherein the measuring section symmetry plane runs parallel to the longitudinal axis of the measuring tube (the measuring section symmetry plane runs parallel to a left-to-right longitudinal axis of flow path wall 5; fig. 22), wherein the outflow section (4) has a cross section which increases in the flow direction (outlet section 4 has a cross-section which increases along flow path 2), wherein the outflow section (4) has an asymmetry (145) that is at least partially asymmetrical with respect to the measuring section symmetry plane (outlet section 4 has different-shaped section 145 that is asymmetrical with respect to the measuring section symmetry plane; c. 4, ll. 20-27 and fig. 22), and wherein the asymmetry (145) is formed by the measuring section (center section) being offset relative to the inflow section (3) and relative to the outflow section (4) in a direction 
Regarding claims 2 and 3, Shinmura discloses wherein the measuring section (center section) has a rectangular cross section (fig. 2b) and wherein the measuring section symmetry plane is parallel to a long side of the cross section (the measuring section symmetry plane is perpendicular to height direction 6 and is parallel to longer side 21 of the cross-section; figs. 2B and 22); wherein the measuring section (center section) has a square cross section (fig. 2B) and wherein the measuring section symmetry plane is parallel to one side of the cross section (the measuring section symmetry plane is parallel to one side of the square cross-section; figs. 2B and 22).  
Regarding claims 4-7, Shinmura discloses wherein the outflow section (4) is asymmetrical over its entire length with respect to the measurement section symmetry plane (outlet section 4 is asymmetrical over its entire length with respect to the measurement section symmetry plane; fig. 22); wherein the outflow section (4) is asymmetrical with respect to the measuring section symmetry plane over a limited longitudinal extent (outlet section 4 is asymmetrical with respect to the measuring section symmetry plane over a limited length; fig. 22); wherein the asymmetry is formed by a step-shaped elevation (144) that reduces the cross section in the outflow section (the asymmetry is at least partially formed by step 144 which reduces the cross-section in outlet section 4; fig. 22).
8-11, Shinmura discloses wherein the asymmetry is formed over the entire circumference of the outflow section (an asymmetry at outlet section 4 is formed over the entire circumference of outlet section 4; c. 24, ll. 20-34), the step-shaped elevation (144) being thinner on a first side of the measuring section symmetry plane than on a second side of the measuring section symmetry plane (at least step 144 is thinner on a first side of the measuring section symmetry plane than end 147; fig. 22); wherein the asymmetry is formed by arranging an insert element in the outflow section (step 144 is a structural element that is inserted in the flow path of outlet section 4); wherein the asymmetry is formed by a bulge (144) reducing the cross section in the outflow section (step 144 is a bulge that reduces the cross-section in outlet section 4); wherein the inflow section (3) is formed at least partially asymmetrically with respect to the measuring section symmetry plane (inlet section 3 is formed asymmetrically with respect to the measuring section symmetry plane; fig. 22).
 Shinmura is silent on the flowmeter being a magnetic-inductive flowmeter.
Rupp et al., herein Rupp, teaches a magnetic-inductive flowmeter (1; fig. 4) with a measuring tube (2) having two electrodes (3) for tapping a measuring voltage induced in the medium (¶ [0010]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Shinmura with the magnetic-inductive flowmeter of Rupp to provide an accurate low-cost flowmeter that requires less maintenance.

Response to Arguments
Applicant's arguments filed 4 August 2021 have been fully considered but they are not persuasive.
Regarding independent claims 1 and 12, Applicant admits that Shinmura discloses the cross-section of the outflow section “is enlarged in the upper area of the measuring tube by a constant expansion formed by the curvature of the bend, while on the opposite side of the symmetry plane a step increases the cross-section of the measuring tube” and concludes, “thus, the outflow section is not designed symmetrically with respect to the measuring section symmetry plane.” Applicant then argues that Shinmura does not show “that the asymmetry of the outflow section is formed by the measuring section being offset relative to the inflow section and relative to the outflow section in a direction perpendicular to the measuring section symmetry plane.” Response, p. 7. However, as Applicant admits, the outflow section is not designed symmetrically with respect to the measuring section symmetry plane. At least step 144 that is shifted downward or “offset” from the measuring section symmetry plane contributes to the asymmetry of the measuring section being offset relative to the outflow section. Similarly, end 147 is shifted upward or “offset” from the measuring section symmetry plane. Furthermore, at least at a center point of circumferential surface 143, a cross-section of outlet section 4, perpendicular to the measuring section symmetry plane, is also “offset” from the measuring symmetry plane. 
Applicant also notes that Shinmura is “not a magnetic-inductive flowmeter as claimed by the Examiner.” Response, p. 6. However, as forth in the previous Office action and again in the rejection above with regard to independent claim 1, Rupp teaches a magnetic-inductive flowmeter (1) and it would have been obvious to one 12 merely recites an intended use of the claimed measuring tube “for a magnetic-inductive flowmeter” and this intended use does not result in any structural difference of the measuring tube. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (MPEP § 2111.02, II).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852